Order filed, December 5, 2012.




                                           In The

                      Fourteenth Court of Appeals
                                        ____________

                                  NO. 14-12-00962-CV
                                    ____________

                        RALPH JOSEPH BIANCHI, Appellant

                                             V.

                             KERRI M. FOLEY, Appellee


                    On Appeal from the County Court at Law No 1
                              Galveston County, Texas
                        Trial Court Cause No. CV-00067620


                                          ORDER

       The reporter’s record in this case was due November 26, 2012. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Lynnette D. Erskine, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                        PER CURIAM